Per Curiam : There is nothing in any of the errors assigned demanding the reversal of the judgment below. The plea to which the court below sustained a demurrer purported to be to the whole declaration and all the causes of action; while the matter of the plea, if a good answer to any, is but an answer to a part of the cause of action. A plea must contain a good answer to all it professes to answer. This does not, and the demurrer to it was properly sustained. According to our computation of the amount due upon the notes sued on, at the time of the trial, the sum found by the verdict is not too large. For that reason we will not reverse the judgment, although it was not correct practice to permit the witness, who made the computation on the trial, to place a memorandum of the result on the notes themselves, to go to the jury. The testimony of witnesses in open court should go to the jury orally, and not by means of memoranda. Perceiving no substantial error in the instructions, the judgment of the court below will be aErmed. Judgment affirmed.